UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q xQuarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2011 or oTransition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number:000-16509 CITIZENS, INC. (Exact name of registrant as specified in its charter) Colorado 84-0755371 (State of other jurisdiction of incorporation or organization I.R.S. Employer Identification No.) 400 East Anderson Lane, Austin, TX (Address of principal executive offices) (Zip Code) (512) 837-7100 (Registrant's telephone number, including area code N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).x Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company.(Check one): Large accelerated filero Accelerated filerx Non-accelerated filero Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yesx No As of August 4, 2011, the Registrant had 48,946,546 shares of Class A common stock, no par value, outstanding and 1,001,714 shares of Class B common stock outstanding. THIS PAGE INTENTIONALLY LEFT BLANK TABLE OF CONTENTS Part I. Financial Information Page Number Item 1. Financial Statements Consolidated Statements of Financial Position, June 30, 2011 (Unaudited) and December 31, 2010 2 Consolidated Statements of Operations, Three Months Ended June 30, 2011 and 2010 (Unaudited) 4 Consolidated Statements of Operations, Six Months Ended June 30, 2011 and 2010 (Unaudited) 5 Consolidated Statements of Cash Flows, Six Months Ended June 30, 2011 and 2010 (Unaudited) 6 Notes to Consolidated Financial Statements 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 26 Item 3. Quantitative and Qualitative Disclosures about Market Risk 44 Item 4. Controls and Procedures 46 Part II. Other Information Item 1. Legal Proceedings 46 Item 1A. Risk Factors 47 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 47 Item 3. Defaults Upon Senior Securities 47 Item 4. (Reserved) 47 Item 5. Other Information 47 Item 6. Exhibits 48 1 TABLE OF CONTENTS PART I.FINANCIAL INFORMATION Item 1.FINANCIAL STATEMENTS CITIZENS, INC. AND CONSOLIDATED SUBSIDIARIES Consolidated Statements of Financial Position (In thousands) Assets June 30, December 31, (Unaudited) Investments: Fixed maturities available-for-sale, at fair value (cost:$574,094 and $578,412 in 2011 and 2010, respectively) $ Fixed maturities held-to-maturity, at amortized cost (fair value:$108,608 and $79,103 in 2011 and 2010, respectively) Equity securities available-for-sale, at fair value (cost:$20,551 and $19,844 in 2011 and 2010, respectively) Mortgage loans on real estate Policy loans Real estate held for investment (less $1,082 and $1,017 accumulated depreciation in 2011 and 2010, respectively) Other long-term investments Total investments Cash and cash equivalents Accrued investment income Reinsurance recoverable Deferred policy acquisition costs Cost of customer relationships acquired Goodwill Other intangible assets Federal income tax receivable Property and equipment, net Due premiums, net (less $1,489 and $1,568 allowance for doubtful accounts in 2011 and 2010, respectively) Prepaid expenses Other assets Total assets $ See accompanying notes to consolidated financial statements. (Continued) 2 TABLE OF CONTENTS CITIZENS, INC. AND CONSOLIDATED SUBSIDIARIES Consolidated Statements of Financial Position (In thousands, except share amounts) Liabilities and Stockholders' Equity June 30, December 31, (Unaudited) Liabilities: Policy liabilities: Future policy benefit reserves: Life insurance $ Annuities Accident and health Dividend accumulations Premiums paid in advance Policy claims payable Other policyholders' funds Total policy liabilities Commissions payable Deferred federal income tax Payable for securities in process of settlement - Warrants outstanding Other liablities Total liabilities Commitments and contingencies (Note 8) Stockholders' equity: Common stock: Class A, no par value, 100,000,000 shares authorized, 51,825,079 shares isued in 2011 and 51,822,497 shares issued in 2010,including shares in treasury of 3,135,738 in 2011 and 2010 Class B, no par value, 2,000,000 shares authorized, 1,001,714 shares issued and outstanding in 2011 and 2010 Accumulated deficit ) ) Accumulated other comprehensive income: Unrealized gains on securities, net of tax Treasury stock, at cost ) ) Total stockholders' equity Total liabilities and stockholders' equity $ See accompanying notes to consolidated financial statements. 3 TABLE OF CONTENTS CITIZENS, INC. AND CONSOLIDATED SUBSIDIARIES Consolidated Statements of Operations Three Months Ended June 30, (In thousands, except share amounts) (Unaudited) Revenues: Premiums: Life insurance $ Accident and health insurance Property insurance Net investment income Realized investment gains (losses), net ) Decrease in fair value of warrants Other income Total revenues Benefits and expenses: Insurance benefits paid or provided: Claims and surrenders Increase in future policy benefit reserves Policyholders' dividends Total insurance benefits paid or provided Commissions Other general expenses Capitalization of deferred policy acquisition costs ) ) Amortization of deferred policy acquisition costs Amortization of cost of customer relationships acquired Total benefits and expenses Income before federal income tax Federal income tax expense (benefit) Net income (loss) $ Per Share Amounts: Basic earnings per share of Class A common stock $ Basic earnings per share of Class B common stock Diluted earnings per share of Class A common stock Diluted earnings per share of Class B common stock See accompanying notes to consolidated financial statements. 4 TABLE OF CONTENTS CITIZENS, INC. AND CONSOLIDATED SUBSIDIARIES Consolidated Statements of Operations Six Months Ended June 30, (In thousands, except per share amounts) (Unaudited) Revenues: Premiums: Life insurance $ Accident and health insurance Property insurance Net investment income Realized investment gains (losses), net 6 Decrease in fair value of warrants Other income Total revenues Benefits and expenses: Insurance benefits paid or provided: Claims and surrenders Increase in future policy benefit reserves Policyholders' dividends Total insurance benefits paid or provided Commissions Other general expenses Capitalization of deferred policy acquisition costs ) ) Amortization of deferred policy acquisition costs Amortization of cost of customer relationships acquired Total benefits and expenses Income before federal income tax Federal income tax expense (benefit) Net income (loss) $ Per Share Amounts: Basic earnings per share of Class A common stock $ Basic earnings per share of Class B common stock Diluted earnings per share of Class A common stock Diluted earnings per share of Class B common stock See accompanying notes to consolidated financial statements. 5 TABLE OF CONTENTS CITIZENS, INC. AND CONSOLIDATED SUBSIDIARIES Consolidated Statements of Cash Flows Six Months Ended June 30, (In thousands) (Unaudited) Cash flows from operating activities: Net income $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Realized (gains) losses on sale of investments and other assets (6
